Citation Nr: 0214985	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-22 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to the initial assignment of a rating in excess 
of 10 percent for residuals of a left ankle injury.

(The issue of entitlement to the initial assignment a rating 
in excess of 10 percent for low back disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from June 1993 to April 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, N.Y., that granted service connection for a 
lumbar strain, rated as 10 percent disabling, and residuals 
of a left ankle injury, rated as noncompensably disabling.  
In a June 2002 rating decision by the Phoenix, Arizona, VARO, 
the rating for left ankle disability was increased to 10 
percent, effective from the date of the original grant of 
service connection (April 11, 1998 or one day after the 
veteran's separation from service).  In his November 1999 VA 
Form 9, the veteran wrote that his left ankle disability was 
"reflective of moderate functional impairment and a 10 
percent rating."  However, in a June 2002 supplemental 
statement of the case, the RO requested that if the increased 
rating to 10 percent satisfied the veteran's appeal, he 
should so state this and the issue would be dropped from his 
appeal.  He did not reply.  Because the veteran has not 
withdrawn his appeal, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 10 percent for low 
back disability pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.




FINDING OF FACT

The veteran's service-connected left ankle disability is 
symptomatic and productive of some functional impairment but 
it is not manifested by more than moderate limitation of 
motion.


CONCLUSION OF LAW

The criteria for the initial assignment of a disability 
rating in excess of 10 percent for residuals of a left ankle 
injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the November 1998 rating decision, the June 1999 statement 
of the case, and the June 2002 supplemental statement of the 
case, and numerous letters sent to the veteran by the RO 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  The June 2002 supplemental 
statement of the case explicitly notified the veteran of the 
provisions of the VCAA.  A December 2000 RO letter informed 
the veteran of the type of evidence needed to substantiate 
his claim, and that the RO would obtain pertinent treatment 
records from VA treating providers, as well as private 
treatment providers for whom he submitted proper releases.  
He was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran and asked him to identify all pertinent medical 
providers.  The RO has obtained or the veteran has provided 
all identified records.  In addition, this case has been the 
subject of multiple VA examinations.  The Board concludes 
that the medical opinions obtained by the RO, in conjunction 
with the other information of record, provide sufficient 
competent medical evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Background

During a June 1998 VA orthopedic examination, there was no 
evidence of bony abnormality or soft tissue swelling.  There 
was significant tenderness over the area corresponding to the 
anterior talofibular ligament.  Provocative testing with 
plantar flexion and inversion increased the pain in this 
area. The veteran had 20 degrees of ankle dorsiflexion and 35 
degrees of plantar flexion.  He had mild pain with toe 
standing, but could do so for greater than 60 seconds.  
Inversion and eversion were symmetrically intact and there 
was no increased laxity to inversion noted on passive 
ranging.  The impression was chronic intermittent left ankle 
pain, status post service connected inversion sprain injury.  
Examination was consistent with a partial injury to the 
anterior talofibular ligament.  

During a June 1998 VA general examination, the extremities 
showed a free range of motion without clubbing, cyanosis, or 
edema.  Pulses were present, 2+ and equal bilaterally.  There 
was normal muscle strength, tone and bulk.

A private March 1999 outpatient hospital record indicates 
that the veteran had tripped on the stairs and hurt his left 
ankle and his head.  He was ambulatory, with no limp noted.  
The left boot was removed.  There was no swelling or redness 
noted.  He complained of pain on ambulation.  X-rays showed 
soft tissue swelling over the lateral malleolus, but no 
evidence of a fracture, avulsion fragment or focal bone 
lesion.  The ankle mortise joint was intact.  

During a June 2001 VA examination, apparently intended 
primarily for the purpose of examination of the left knee, 
the veteran was noted to have some mild tenderness of the 
left ankle around and below the lateral malleolus.  
Dorsiflexion was 15 degrees bilaterally.  Plantar flexion was 
55 degrees bilaterally.  There was no swelling or deformity 
of the feet.  No diagnosis with respect to the left ankle was 
rendered.

During a May 2002 for-fee VA examination, the left ankle had 
slight swelling over the lateral malleolus, where there was 
also tenderness.  He had dorsiflexion of 35 degrees, plantar 
flexion of 15 degrees, inversion of 35 degrees, and eversion 
of 35 degrees.  This range of motion was similar to the right 
ankle, but there was no swelling or tenderness of the right 
ankle.  The left ankle was slightly lax, as the talus could 
be pushed a few millimeters forward.  The impression was old 
left ankle ligament injury, lateral ligament.  The examiner 
noted that the veteran was able to do the activities of 
normal use, but that repeated bending or running were apt to 
produce more symptoms in the left ankle (as well as in the 
left knee and lower back), and that these symptoms would of 
course be worse during flare-ups or exacerbations.

II.  Law & Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's claim in this case was placed in appellate 
status by disagreement with the initial rating award and is 
not yet ultimately resolved - this is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 
Diagnostic Code 5271, for rating limitation of motion of the 
ankle, provides for a 10 percent rating if the limitation is 
moderate, and a maximum 20 percent rating if the limitation 
is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  See 38 
C.F.R. § 4.71, Plate II.

III.  Analysis

The veteran's left ankle disability is currently rated as 10 
percent disabling, corresponding to moderate limitation of 
motion under Code 5271.  This is the level of disability 
claimed by the veteran in his November 1999 VA Form 9, and he 
has not since explicitly described or claimed to have a 
higher level of disability.  The veteran cited his 
instability of the ankle as a source of his disability and a 
cause of falls.  

Under Code 5271, the next higher rating of 20 percent is 
available for marked limitation of motion.  At the June 1998 
VA examination, the veteran had 20 degrees of dorsiflexion 
and 35 degrees of plantar flexion of the left ankle; at the 
June 2001 VA examination he had dorsiflexion of 15 degrees 
bilaterally and plantar flexion of 55 degrees bilaterally; 
and at the May 2002 VA examination he had 15 degrees of 
dorsiflexion and 35 degrees of plantar flexion of the left 
ankle, with similar range of motion of the right ankle.  This 
is to be compared with normal range of motion of 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board finds that the overall degree of 
limitation of motion of the left ankle shown by these several 
examinations is no more than slight.  

Also noted at the June 1998 and May 2002 VA examinations were 
pain on dorsiflexion and plantar flexion, swelling, 
ligamentous instability, and the potential for higher levels 
of disability during times of fatigability and flare-ups.  
During his March 1999 hospital visit after a fall on the 
steps, no limp was noted, and there was no swelling or 
redness; however, X-rays showed swelling of soft tissues and 
the veteran complained of pain on ambulation.  In sum, it 
appears that the veteran has the better part of a normal 
range of motion of the left ankle, with a similar range of 
motion of the right ankle, but motion of the left ankle is 
accompanied by significant pain on motion, instability (a 
form of incoordination) and intermittent swelling.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Taking into 
account factors such as pain and incoordination, the Board 
finds that the veteran has moderate limitation of range of 
motion of the left ankle.  However, the current 10 percent 
rating takes into account such limitation.  See 38 C.F.R. 
§ 4.71, Code 5271.  

The next higher rating of 20 percent under Code 5271, for 
marked limitation of motion, is not warranted, since he has 
the better part of a normal range of motion of the left 
ankle; the ranges of motion on the left and right ankles are 
otherwise comparable; and the ankle generally appears to 
function normally, as reflected by the finding of free range 
of motion and normal muscle strength, tone and bulk at the 
June 1998 VA general medical examination, and no limp upon 
examination, even after a fall down the steps, at his March 
1999 emergency room visit.  Consistent with these findings, 
the May 2002 VA examiner found that the veteran was able to 
accomplish the activities of normal use.  This level of 
symptomatology appears to have been generally consistent from 
June 1998 to the present.  Accordingly, a staged rating is 
not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In light of the foregoing, the claim for a rating in excess 
of 10 percent for residuals of a left ankle disability is 
denied.  38 C.F.R. § 4.71a, Code 5271.  The preponderance of 
the evidence shows that the veteran has a moderate, but not 
marked, limitation of range of motion of the ankle due to 
factors such as pain, fatigability, intermittent swelling, 
and ligamentous instability.  

An extraschedular rating may be assigned in cases in which 
there is an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular rating 
standards.  38 C.F.R. § 3.321(b)(1).  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, although it may consider whether referral of the 
case, to appropriate VA officials, for extraschedular 
consideration is warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The veteran's service-connected left ankle 
disability has not required recent hospitalization nor is it 
shown to cause marked interference with employment (above 
that contemplated by the 10 percent schedular rating).  As 
the service-connected left ankle disability does not involve 
an exceptional or unusual disability picture, Board referral 
of the case for extraschedular consideration is not 
warranted.

As the preponderance of the evidence is against the claim for 
the assignment of a rating in excess of 10 percent for the 
veteran's left ankle disability, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The assignment of an initial rating in excess of 10 percent 
for residuals of a left ankle injury is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

